Citation Nr: 1128812	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-43 645	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left knee injury.

2. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right knee injury.

3. Entitlement to an increase in the "staged" ratings (of 10 percent prior to June 26, 2009 and 50 percent from that date) for digital nerve injury of the right middle and ring fingers (right hand disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to July 1979. These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen his claims seeking service connection for residuals of left and right knee injuries and continued a 10 % rating for his right hand disability.  An interim (October 2009) rating decision increased the rating for the right hand disability to 30%, effective June 26, 2009, and a subsequent (November 2009) rating decision increased it further, to 50%, also effective June 26, 2009.  In May 2011, a video-conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The matters of service connection for left and right knee disabilities on de novo review are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. An unappealed April 1986 rating decision denied the Veteran's claims of service connection for residuals of left and right knee injuries essentially based on findings that his knee complaints in service were acute and resolved without chronic residual disability, and that chronic left and/or right knee disabilities were not shown.  

2. Evidence received since the April 1986 rating decision includes lay and medical evidence suggesting that the Veteran has chronic left and right knee disabilities that may be associated with his service; relates to the unestablished facts necessary to substantiate the claims of service connection for left and right knee disabilities; and raises a reasonable possibility of substantiating such claims.

3. At the May 2011 videoconference hearing, and on the record, the Veteran's representative confirmed the Veteran's intent (previously stated in May 2011 correspondence) to withdraw his appeal in the matter of the rating for his right hand disability; there is no question of fact or law in this matter remaining before the Board.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claims of service connection for left and right knee disabilities may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2. The Veteran has withdrawn his appeal in the matter of the rating for his right hand disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Given the Veteran's expressed desire to withdraw his appeal in the matter of the rating for his right hand, and because this decision reopens the knee service connection claims, there is no reason to belabor the impact of the VCAA on these matters, since any error in notice is harmless.  


B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 
110 (2010).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

      Left and right knee disabilities 

An April 1986 rating decision denied the Veteran's claims of service connection for residuals of left and right knee injuries essentially based on findings that his knee complaints in service were acute and resolved without chronic residual disabilities (i.e. chronic left and right knee disabilities were not shown).  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the April 1986 rating decision included the Veteran's service treatment records (STRs) noting various bilateral knee complaints and diagnoses of right knee chondromalacia patella and left knee tendonitis.  

As the Veteran's claims of service connection for left and right knee disabilities were previously denied based on findings that his knee complaints in service were acute and resolved without chronic residual disabilities and there was no evidence of such disabilities post-service, for evidence received to be new and material, it must relate to these unestablished facts (i.e. it must show, or tend to show, that the Veteran has chronic left and right knee disabilities).

The evidence received since the April 1986 rating decision includes:

A January 2008 VA outpatient treatment record noting that the Veteran complained of having problems with his knees since 1977, and especially the right knee from an injury when a hatch dropped on it.  The impression was bilateral knee pain with suspected osteoarthritis.  

March 2008 statements from the Veteran's mother and sister noting that he returned from the Navy with knee problems.  

A September 2009 VA orthopedic evaluation noting that the Veteran presented for evaluation of bilateral knee pain and reported that he injured his knees 30 years ago when a hatch was dropped on his knees in the Navy.  He reported intermittent swelling of the knees and pain when going up and down stairs.  Weight-bearing X-rays showed very early/mild degenerative changes of the medial compartment with joint space narrowing and possible patellofemoral degenerative joint disease (DJD).  The assessment was bilateral knee pain, early mild medial compartment and patellofemoral chondromalacia.  

The Veteran's May 2011 video-conference hearing testimony wherein he testified that he has experienced problems with his knees, such as swelling, ever since service.  He noted that he had sought continuous treatment (including physical therapy) for his knees during the intervening period since service.  
The evidence received since April 1986 is new (as it was not previously of record), and it is material as it includes both medical evidence that establishes that the Veteran now has chronic left and right knee disabilities and corroborative lay evidence (which is presumed credible for purposes of reopening) supporting continuity of symptoms.  The new evidence pertains to the unestablished facts necessary to substantiate the claims of service connection for left and right knee disabilities; raises a reasonable possibility of substantiating the claims; and is material.  Accordingly, the claims may be reopened.  De novo consideration of these matters is addressed in the remand below.

	Increased rating for right hand disability 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In May 2011 correspondence the Veteran (through his representative) expressed his intent to "withdraw his pending appeal for his right hand disorder."  At the May 2011 videoconference hearing such intent was confirmed on the record by the Veteran's representative.  Inasmuch as the Veteran has withdrawn his appeal in the matter of the rating for his right hand disability, there is no allegation of error of fact or law in the matter before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.


ORDER

The appeal to reopen a claim of service connection for a left knee disability is granted.

The appeal to reopen a claim of service connection for a right knee disability is granted.

The appeal seeking an increased rating for right hand disability is dismissed.  


REMAND

Regarding service connection for left and right knee disabilities on de novo review, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

The Veteran had various bilateral knee complaints in service; right knee chondromalacia patella was diagnosed.  Postservice evidence of record includes medical evidence showing the Veteran has bilateral chondromalacia patella and lay evidence suggesting a continuity of symptoms since his knee injuries in service, suggesting that his current left and right knee disabilities may be associated with his active service.  Accordingly, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, in a pre-hearing conference and on the record (of the videoconference hearing), it was determined that there were outstanding treatment records pertaining to the Veteran's knees.  The Veteran indicated he has had continuous treatment for his knees; he also reported that he was seen by VA in Spokane and Boise, suggesting there may be VA treatment records that pre-date the earliest (January 2008) records now associated with the claims file.  As such records are "of record", they must be secured.  

The Veteran is advised that governing regulation provides that when evidence (including indentifying information and releases) requested in connection with a claim for VA benefits is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify the locations and approximate dates of all VA treatment he has received for knee disability since his discharge from active duty.  He should also identify the providers of all private evaluation and/or treatment he has received for his knees since his discharge from active duty (to include in association with vocational rehabilitation through the state of Idaho), and submit releases for VA to secure the private records.  The RO should secure for the record copies of complete clinical records of all treatment the Veteran has received for his knees (those not already associated with the claims file).  If the results of this development suggest that there are additional pertinent and outstanding treatment records, the RO should arrange for the additional development indicated.

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left and right knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should identify (by medical diagnosis) the Veteran's current left and right knee disabilities and opine (as to each) whether they are at least as likely as not (a 50 percent or greater probability) related to his service (and specifically to the knee complaints/diagnoses noted therein).  The examiner must explain the rationale for all opinions.

3. After all of the development above is completed, the RO should re-adjudicate the claims de novo.  If either remains denied (or dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


